        Case: 3:16-cv-00022-jdp Document #: 59 Filed: 04/15/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 COURTNEY M. COWINS,

                                Petitioner,
                                                                              ORDER
         v.
                                                                            16-cv-22-jdp
 GARY BOUGHTON,

                                Respondent.


       On November 19, 2018, I denied petitioner Courtney M. Cowins’s petition for a writ

of habeas corpus under 28 U.S.C. § 2254, and I denied him a certificate of appealability. Dkt.

30. Cowins appealed, but the Court of Appeals for the Seventh Circuit also denied him a

certificate of appealability. Dkt. 58. Cowins has also filed a motion contending that this court

lacked subject matter jurisdiction over his petition because the state court record from his

criminal case was never certified by a court reporter. Dkt. 56. I will deny the motion because

it is frivolous. State rules about trial transcripts do not affect the jurisdiction of this court.



                                              ORDER

       IT IS ORDERED that petitioner Courtney M. Cowins’s motion challenging subject

matter jurisdiction, Dkt. 56, is DENIED.

       Entered April 15, 2020.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge
